 Case 3:19-cv-11915-AET-DEA Document 5 Filed 06/21/19 Page 1 of 3 PageID: 53


Law Offices of
SCHWARTZ & POSNOCK
David A. Schwartz, Esq.
Attorney ID No. 024001983
99 Corbett Way
Suite 203
Eatontown, New Jersey 07724
(732) 544-1460
Attorneys for Defendants Township of Holmdel and Patrolman
       Jonathan C. Martin

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

                                    :
THOMAS W. TRAMAGLINI,               : Civil Action No. 3:19-cv-11915
                                    :
                   Plaintiff,       :
                                    :
vs.                                 :
                                    :
                                    :       NOTICE OF MOTION IN LIEU
PATROLMAN JONATHAN C. MARTIN,       : OF ANSWER FOR ORDER DISMISSING
POLICE CHIEF JOHN MIODUSZEWSKI, : COMPLAINT, WITH PREJUDICE, FOR
HOLMDEL TOWNSHIP, LAW               :       FAILURE TO STATE A CLAIM
ENFORCEMENT OFFICER JOHN/JANE       :     PURSUANT TO F.R. Civ.P. 12(b)(6)
DOES 1-20, NON-LAW ENFORCEMENT :
INDIVIDUALS JOHN/JANE DOES 1-10,    :
ABS ENTITIES 1-5, AND BODY POLITICS :
1-5,                                :
                                    :
                   Defendants.      :
                                    :

To:    Matthew S. Adams, Esq.
       Fox Rothschild, LLP
       49 Market Street
       Morristown, New Jersey 07960-5122

SIR:

       PLEASE TAKE NOTICE that the above defendants will move before the Honorable

Anne E. Thompson, U.S.D.J., United States District Court, District of New Jersey, Clarkson S.

Fisher Federal Building & U.S. Courthouse, 402 E. State Street, Trenton, New Jersey 08608, on
Case 3:19-cv-11915-AET-DEA Document 5 Filed 06/21/19 Page 2 of 3 PageID: 54


July 15, 2019, at 9:00 a.m., or as soon thereafter as counsel may be heard, for entry of an order

dismissing the complaint, with prejudice, for failure to state a claim upon which relief can be

granted, pursuant to Federal Rule of Civil Procedure 12(b)(6).

       PLEASE TAKE FURTHER NOTICE that defendants will rely upon the Certification

of David A. Schwartz, and the Memorandum of Law annexed hereto.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.



                                              SCHWARTZ & POSNOCK
                                              Attorneys for Defendants Township of Holmdel and
                                               Patrolman Jonathan C. Martin


                                                    /s/ David A. Schwartz
                                              By:_______________________________
                                                    David A. Schwartz

Dated: June 21, 2019




                                                 2
Case 3:19-cv-11915-AET-DEA Document 5 Filed 06/21/19 Page 3 of 3 PageID: 55




                                     3
